ORDER

PER CURIAM.
Pamela Watson (“plaintiff’) appeals from a judgment entered on a jury verdict awarding her $7,000.00 for injuries she sustained as a result of an automobile accident where Catherine Knoll (“defendant”) struck plaintiffs automobile from behind. Plaintiff claims the trial court erred in allowing Dr. Simon Horenstein (“doctor”) to change his previously given deposition opinion regarding plaintiffs condition prior to the accident.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).